J-S54015-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

RANDY KERSTETTER

                            Appellant                     No. 381 MDA 2014


           Appeal from the Judgment of Sentence February 26, 2014
                In the Court of Common Pleas of Perry County
             Criminal Division at No(s): CP-50-CR-0000390-2012


BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.                           FILED SEPTEMBER 25, 2014

       Randy Kerstetter appeals from his judgment of sentence, entered in

the Court of Common Pleas of Perry County, following his convictions for the

summary offenses of roadways laned for traffic, 75 Pa.C.S. § 3714(a), and

careless driving 75 Pa.C.S. § 3714(a), as well as two counts of driving under

the influence (DUI), 75 Pa.C.S. §§ 3802(a) (general impairment), 3802(c)



                                               1
and                                                for 45 days to one year.   After

careful review, we affirm.
____________________________________________


1

and enforce accountability and compliance while participating in a program.
See http://www.scramsystems.com/index/programs/drunk-driving.            The
                                                                     for use
with high-risk DUI alcohol offenders. It combines 24/7 alcohol testing with
optional house arrest monitoring in a single device.
J-S54015-14



        At a suppression hearing held on July 16, 2013, Newport Borough

Corporal Officer Barry Wayne Keller, Jr., testified that at approximately 5:15

p.m. on July 28, 2012, he was on-duty in a marked police car when he

received information regarding a 9-1-1 call about a suspected DUI in

progress involving the driver of a Dodge Ram pickup truck.2 Officer Keller

observed the truck enter his borough and he proceeded to follow it. He met

up with the vehicle at a feed mill parking lot located near the Newport

Borough/Oliver Township line, where state highways 34 and 849 merge.

Officer Keller testified that while his jurisdiction begins at the bridge of a

creek, approximately 80-100 yards from the feed mill lot, the lot was a good

location for officers to monitor traffic coming in and out of his borough.

        As Officer Keller followed the truck, driven by Kerstetter, he observed

the vehicle tap the middle line while in his jurisdiction.    When the vehicle

reached the bridge, which is the borough line, Officer Keller notified state

police that he was unable to make a traffic stop at that time and advised



come into the area. Officer Keller followed the truck as it turned onto the



into the oncoming lane of traffic. Within a mile of that observation, Officer

Keller observed the truck cross over the double yellow line at least six times,


____________________________________________


2
    Officer Keller was the sole witness at the suppression hearing.



                                           -2-
J-S54015-14




officer testified that Kerstetter would abruptly turn his truck to return to his

original lane of travel after each incident of swerving. At that time of day,

Officer Keller testified that there was a steady amount of traffic on the

roadway, and, that based on his training and twelve years of experience on

the police force, it appeared that Kerstetter was under the influence. Officer

Keller immediately notified county communications to let the Pennsylvania

State Police know that he was going to initiate a traffic stop in the interest of

public safety. At that point, Officer Keller activated his police cruiser lights

and siren, after which Kerstetter pulled his truck onto the berm of the road.

Officer Keller identified himself to Kerstetter,3 told him that a state trooper

was en route to speak with him, returned to his cruiser and waited for the

trooper to arrive. When the state trooper arrived on the scene, Officer Keller

informed him of his observations and his continual contact with county

communications.        Officer Keller remained with the trooper until Kerstetter

was secured.

       On    appeal,    Kerstetter     presents   the   following   issues   for   our

consideration:

       (1)    Did the trial court err in denying the suppression motion[,]
              allowing evidence in regarding a vehicle stop conducted by
____________________________________________


3
  Officer Keller also testified that he detected a strong odor of alcohol
emanating from the interior of the truck.       N.T. Suppression Hearing,
7/16/13, at 10.



                                           -3-
J-S54015-14


            an officer outside his jurisdiction, while this officer testified
            that he did no[t] observe any probable cause infractions
            inside his jurisdiction to warrant a stop.

      (2)   Was the evidence introduced at trial sufficient to prove
            beyond a reasonable doubt that appellant was guilty of
            driving under the influence.

      In reviewing the denial of a motion to suppress, an appellate court's

responsibility is to determine whether the record supports a suppression

court's factual findings and the legitimacy of the inferences and legal

conclusions drawn from those findings.         Commonwealth v. Laird, 797

A.2d 995, 999 (Pa. Super. 2002).        If the suppression court held for the

prosecution, the appellate court considers only the evidence of the

prosecution's witnesses and so much of the evidence for the defense as,

fairly read in the context of the record as a whole, remains uncontradicted.

Id.

      Kerstetter first contends that Officer Keller did not have the authority

to stop his vehicle where he observed no criminal conduct within his

jurisdiction and where the stop took place outside of his jurisdiction.

      The Municipal Police Jurisdiction Act (MPJA) provides police with the

authority to act as police officers outside their jurisdiction in limited

circumstances. Commonwealth v. Lehman, 870 A.2d 818, 820 (Pa. 2005)

(citation omitted). One of the principal purposes of the MPJA is to promote

public safety, while maintaining police accountability to local authority.

Commonwealth v. Merchant, 595 A. 2d 1135, 1138 (Pa. 1991).                      The

pertinent exception of the MPJA that is relevant to the instant case states:


                                      -4-
J-S54015-14


      (a) General rule. --Any duly employed municipal police officer
      who is within this Commonwealth, but beyond the territorial
      limits of his primary jurisdiction, shall have the power and
      authority to enforce the laws of this Commonwealth or otherwise
      perform the functions of that office as if enforcing those laws or
      performing those functions within the territorial limits of his
      primary jurisdiction in the following cases:

                                 *    *    *

           (5) Where the officer is on official business and views an
         offense, or has probable cause to believe that an offense
         has been committed, and makes a reasonable effort to
         identify himself as a police officer and which offense is a
         felony, misdemeanor, breach of the peace or other act
         which presents an immediate clear and present danger to
         persons or property.

42 Pa.C.S. § 8953(a)(5). Our Courts have explained that the MPJA must be

construed liberally to achieve one of its purposes, which is to provide police

with the authority to act outside their jurisdictions under the circumstances

enumerated in that Act. Commonwealth v. Chernosky, 874 A.2d 123 (Pa.

Super. 2005) (en banc), citing Lehman, supra.



uncontradicted testimony supports the fact that by crossing the center

yellow lines numerous times, and at least crossing over into oncoming traffic

on one instance, Kerstetter was an immediate clear and present danger to

drivers on the roadway. N.T. Suppression Hearing, 7/16/13, at 7. Although

Officer Keller admits that he did not observe Kerstetter commit a criminal



vehicle for a short time over borough lines, where he was on official business

when he was notified of a 9-1-1 call regarding the truck and there were no


                                     -5-
J-S54015-14



other officers on the scene at the time. Merchant, supra (officers outside

primary jurisdiction on official business when traveling usual route as part of

routine responsibilities); Commonwealth v. Morris, 829 A.2d 690, 697

(Pa. Super. 2003) (incumbent upon officer to follow suspected vehicle

outside of primary jurisdiction while on official business).



vehicle swerving between lanes of travel and, ultimately, into oncoming

traffic, he had probable cause to believe that Kerstetter was committing a



and numerous years on the police force, it was reasonable for him to believe

that Kerstetter was an immediate clear and present danger to persons on

the road. Thus, the stop was proper. See Lehman, supra (on-duty officer

had authority under MPJA to detain defendant outside of jurisdiction, until

other local officers arrived, in response to citizen report; detention

developed into probable cause to believe offense had been committed and

out-of-jurisdiction activities were limited to maintaining status quo and

detention of defendant); see also Stein v. DOT, Bureau of Driver

Licensing, 857 A.2d 719 (Pa. Commw. 2004) (DUI is misdemeanor that

presents clear and present danger to persons or property under section

8953(a)(5)).

      In his second issue, Kerstetter claims that if the evidence from the

stop is suppressed, due to the stop




                                      -6-
J-S54015-14



evidence to convict him of DUI. Having determined that Officer Keller was

justified in stopping Kerstetter under the MPJA, the sufficiency issue is moot.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/25/2014




                                     -7-